DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a second non-final Office action on the merits. Upon further review of applicant’s claims, in combination with applicant’s specification, a determination was made to reopen prosecution to incorporate a 35 USC § 101 abstract idea mental process rejection and to highlight other formal issues.
Claims 9-13 and 15 remain pending.
The previous 35 USC § 112(b) rejection regarding the generic placeholders has been withdrawn –as necessitated by applicant’s cancellation of the impacted claims.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 8, recites “defining relationships between each identified entity using their globally unique identifier”. The examiner suggests applicant modify the impacted limitation to reflect language similar to “defining relationships between each identified entity using the globally unique identifier assigned to each entity”. Applicant’s cooperation is required.
Claim 9, line 11-12, recites “each identified entity … is defined by its corresponding properties“. The examiner suggests applicant modify the impacted limitation to reflect language similar to “each identified entity … is defined by the one or more corresponding properties“. Applicant’s cooperation is required.

At least claim 9, line 5, refers to “the entities”. The examiner suggests applicant replace “the entities” with “the one or more entities”. Applicant’s cooperation is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, line 2, recite a “structured data from a data source, wherein the data source corresponds to”, and line 14, recite “unstructured data from a second data source”. However, claim 11 recite “receiving structured data from the data source and receiving unstructured data from the data source”. The examiner suggests applicant . Appropriate correction is required. 
	Claim 10 recites “receiving a query”. The examiner notes it is unclear whether this query correlates to the parsed query claimed in claim 9. Appropriate action is required.
	Claim 9 (lines 18 and 21), claim 12 (lines 1-2), claim 15 (lines 3-5) recite “the received data”. The examiner notes it is unclear which received data applicant is referring to (i.e. received structured data, received unstructured data, or a combination of both). Appropriate correction is required.
	Claim 12, line 1, recites “modeling the received data”. It is unclear if the claimed “modeling” corresponds to the generated ontology data model as disclosed in claim 9. The examiner suggests applicant modify the claim language to clarify the intended modeling. Claim 15 recite similar limitations as claim 12. Therefore, it is similarly rejected. Appropriate correction is required.
	The dependent claims are also rejected by virtue of their dependencies and for failing to cure the deficiencies of the respective independent claims. Appropriate action is required.

The examiner notes the entire claim set has not been thoroughly checked for all possible formal issues. Applicant is encouraged to review the entire claim set to identify similar issues as noted in the above claim objections and 35 USC § 112(b) rejections. This is in an effort to avoid further delays with favorably closing prosecution on the 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 9-13, and 15 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step
Analysis
1: Statutory Category?
Yes. The method, as claimed in claim 9, is directed to a process.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites the limitation of parsing a query, identifying entities, assigning identifiers, and defining relationships within received data. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “from a data source” , “an ontology model” or “present on a display screen”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “from a data source”, “an ontology model” or “present on a display screen” language, the claim encompasses a user The information modeling system thereby can support identification of information within the modeled data at a granular level and/or within a context associated with a system user's mental model for structure. In other words, the information modeling system 200 can emulate the manner by which the system user organizes a selected process and/or task”.
2A – Prong 2: Integrated into a Practical Application?
No. The claim recites at least three additional elements: receiving data from data sources, generating an ontology model, and presenting results on a display screen. These limitations are recited at a high level of generality (i.e., as a general means of gathering, associating, and displaying data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The ontology system that defines the relationships is also recited at a high level of generality, and merely automates structures the received data. Each of the additional limitations is no more than mere instructions to apply the exception using a generically claimed computer components. The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. Under the 2019 PEG, a conclusion on whether the claim recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Here, “data source(s)”, “generating an ontology model”, and “presenting results on a display screen” in Step 2A, is quite similar to cases courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception: Specifying that the abstract idea of analyzing received data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution 
For these reasons, there is no inventive concept in the claim, 
and thus it is ineligible.


Dependent claims 10-13, and 15 do not aid in the eligibility of the respective independent claims. 
Claim 10 further specifies presenting results responsive to a received query. This can be described as insignificant extra solution activity, and does not aid in the eligibility of the patentability of the respective independent claims.   
Claim 11 further recites receiving data from data sources. This can be described as insignificant extra solution activity, and does not aid in the eligibility of the patentability of the respective independent claims.   
 Claim 12 further specifies modeling the received data and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 13 further specifies identifying corresponding properties of the identified entities and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed 
Claim 15 further specifies possible elements of the modeling feature and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Thus, dependent claims 10-13, and 15 are also ineligible. 


Allowable Subject Matter
Claims 9-13, and 15 are objected as being allowable should the objection and rejection set forth in this Office action be overcome. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record consist of US Patent Application Publication 20140040275 to Dang et al, and US Patent Application Publication 20160180437 to Boston et al. Dang et al and Boston et al disclose a structured query search of unstructured documents. The structured query search retrieving at least one unstructured document based on the search phrase and semantically tagging and indexing the at least one unstructured document to make it a structured document. 
Dang et al and Boston et al do not explicitly teach the combination of “…receiving structured data from a data source, … receiving unstructured data from a second data . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20160092448 (Byron et al) discloses creating a model that reveals linkages or relationships between entities across sub-domains that are not expressed in any business documents or structured data models. As a result, lexical mappings across business sub-domains can be produced as a translation resource that is generally useful for any data modeling or unstructured data analysis activity.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        5/5/2021